                                                       ES DISTRICT
                                                      T            C
                                                   TA




                                                                                        O
                                                S




                                                                                         U
                                              ED




                                                                                          RT
    CENTER FOR DISABILITY ACCESS
                                                                  RDER              ED




                                          UNIT
     Chris Carson, Esq., SBN 280048                     I S S O O
                                                  IT




                                                                                                R NIA
     Phyl Grace, Esq., SBN 171771
    Dennis Price, Esq., SBN 279082
     Mail: PO Box 262490




                                           NO
                                                                                    ixson
                                                                          as S. H




                                                                                                FO
    San Diego, CA 92196-2490                                       hom
                                                         J u d ge T




                                            RT
     Delivery: 9845 Erma Rd., St. 300




                                                                                            LI
                                                  ER




                                              H
     San Diego, CA 92131




                                                                                        A
                                                        N                                   C
     (858) 375-7385                                                       F
                                                           D IS T IC T O
     phylg@potterhandy.com                                        R
    Attorneys for Plaintiff
    THE KARLIN LAW FIRM LLP                            Case is dismissed, with prejudice. The Clerk shall
    L. Scott Karlin (SBN 90605)                        close the case.
     lsk@karlinlaw.com                                  DATED: 2/12/2019
   David E. Karlin (SBN 275905)
     david@karlinlaw.com

     13522 Newport Avenue, Suite 201
   Tustin, California 92780
     Telephone: (714) 731-3283
   Facsimile: (714) 731-5741
     Attorneys for Defendant

     PERA, a California Corporation
                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
   SAMUEL LOVE,                            )            Case No.: 3:18-CV-06319-TSH
                                             )
           Plaintiff,                      )            JOINT STIPULATION FOR
     v.                                      )            DISMISSAL PURSUANT TO
                                           )
     SAN FRANCISCO/MORAGA PROPERTY, )                     F.R.C.P. 41 (a)(1)(A)(ii)
   INC., a California Corporation; REZA
     AMIRI; PERA, a California Corporation; ))
   and Does 1-10,
                                             )
             Defendants.                     )

          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
   parties hereto that this action may be dismissed with prejudice as to all parties; each
   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
   matter has been resolved to the satisfaction of all parties.





     Joint Stipulation                              -1-                       3:18-CV-06319-TSH
     


    Dated: February 12, 2019   CENTER FOR DISABILITY ACCESS
 
                               By:   /s/ Amanda Lockhart Seabock
                                      Amanda Lockhart Seabock
                                     Attorneys for Plaintiff
 
    Dated: February 12, 2019   THE KARLIN LAW FIRM LLP
 
 
                                By:   /s/ David E. Karlin
                                     L. Scott Karlin
                                      David E. Karlin

                                      Attorneys for Defendant
                                    PERA, a California Corporation




















     Joint Stipulation                   -2-            3:18-CV-06319-TSH
     


                               SIGNATURE CERTIFICATION
 
    I hereby certify that the content of this document is acceptable to David E. Karlin,
    counsel for PERA, a California Corporation, and that I have obtained authorization to
    affix his electronic signature to this document.
 
    Dated: February 12, 2019          CENTER FOR DISABILITY ACCESS
 
                                     By:   /s/ Amanda Lockhart Seabock
                                            Amanda Lockhart Seabock
                                          Attorneys for Plaintiff





















     Joint Stipulation                           -3-         3:18-CV-06319-TSH
